IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 98-41145
                                             Summary Calendar
                                             _______________

                                UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,
                                                  VERSUS

                                          PEDRO NARANJO,
                                                                 Defendant-Appellant.
                                      _________________________

                              Appeal from the United States District Court
                                  for the Southern District of Texas
                                   _________________________

                                              January 18, 2000

Before SMITH, BARKSDALE, and                             reasonable doubt on all elements of the
PARKER, Circuit Judges.                                  charged offenses. See United States v. Resio-
                                                         Trejo, 45 F.3d 907, 910-13 (5th Cir. 1995);
PER CURIAM:*                                             United States v. Casilla, 20 F.3d 600, 602-07
                                                         (5th Cir. 1994); United States v. Garza, 990
   Pedro Naranjo appeals his conviction of               F.2d 171, 173-76 (5th Cir. 1993). The
conspiracy to possess with intent to distribute          modified Allen charge did not place undue
a quantity exceeding 1,000 kilograms of                  pressure on the jury, and the court did not
marihuana and possession with intent to                  abuse its discretion in giving it. See United
distribute a quantity exceeding 1,000                    States v. Winters, 105 F.3d 200, 203-04 (5th
kilograms of marihuana in violation of 18                Cir. 1997); United States v. Nguyen, 28 F.3d
U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1),                   477, 484 (5th Cir. 1994). Because the record
841(b)(1)(a), and 846. He argues that the                as to Naranjo’s claim of ineffective assistance
evidence is insufficient to support his                  of counsel is inadequately developed, we
conviction, that the court erred in giving a             decline to consider it, but without prejudice to
modified Allen charge, and that he received              his right to assert it in a collateral proceeding.
ineffective assistance of counsel.                       See United States v. Scott, 159 F.3d 916, 924-
                                                         25 (5th Cir. 1998); United States v. Bounds,
    Viewed in the light most favorable to the            943 F.2d 541, 544 (5th Cir. 1991).
verdict, the evidence is sufficient to support a
rational juror’s finding of guilt beyond a                  AFFIRMED.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.